                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                    DATE FILED: 4/30/2021
 ------------------------------------------------------------ X
 CHRISTOPHER MOONEY AND NICOLE                                :
 MOONEY,                                                      :
                                              Plaintiffs,     :
                                                              :           20-CV-4345 (VEC)
                            -against-                         :
                                                              :                ORDER
 NEW YORK FERTILITY INSTITUTE, 1016 5TH :
 AVENUE GYNECOLOGY, PC, MAJID FATEH, :
 M.D. AND KHALID M. SULTAN, M.D.,                             :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before the Court for a pretrial conference on April 30,

2021;

        IT IS HEREBY ORDERED that all discovery, including both the remaining deposition

and expert discovery, must be completed no later than July 12, 2021.

        IT IS FURTHER ORDERED that the parties must appear for a pretrial conference on

July 16, 2021, at 11:30 a.m. The conference will be conducted as a teleconference. The parties

may dial-in to the proceeding using (888) 363-4749 // Access code: 3121171# // Security code:

4345#. All of those accessing the conference are reminded that recording or rebroadcasting of

the proceeding is prohibited by law.



SO ORDERED.
                                                                _________________________________
                                                                  _______________________ _ ______
Date: April 30, 2021                                                  VALERIE CAPRONI
                                                                                 CAPRON O I
      New York, NY                                                  United States District Judge
